Citation Nr: 1146038	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-10 932	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under provisions of 38 U.S.C.A. § 1805 for an individual suffering from spina bifida whose father is a Vietnam veteran.


REPRESENTATION

Appellant represented by:	Grand Traverse County Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant is the legal guardian of M and is seeking benefits on behalf of M.  The Veteran in this case is the father of M.  The Veteran had active service from January 1974 to January 1976, including service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the RO in Denver Colorado.


FINDINGS OF FACT

1.  The Veteran is the biological father of M.

2.  The Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

3.  M was born in December 1979, after the Veteran's service in Vietnam.

4.  M has spina bifida, but not spina bifida occulta.



CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. § 1805 for an individual suffering from spina bifida whose father is a Vietnam veteran have been met.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2002); 38 C.F.R. § 3.814 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

Notwithstanding the above obligations, as the Board is granting the claim for a monetary allowance under 38 U.S.C.A. § 1805, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Analysis

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of a veteran as a father of a child.  Jones v. Principi, 16 Vet. App. 219 (2002).

In the precedent opinion VAOPGCPREC 5-99, VA's General Counsel interpreted that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta, and that the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.

The term "Vietnam veteran" means a person who performed active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).

After review of all of the evidence in this case, the Board finds that the Veteran is a Vietnam veteran as defined under 38 C.F.R. § 3.814(c)(1).  The DD-214 reflects that he served in Vietnam from April 12, 1975 to April 13, 1975, from April 29, 1975 to May 1, 1975, and from May 14, 1975 to May 18, 1975.  

The Board further finds that M is the daughter of the Veteran, and that she was born in December 1979, after the Veteran's service in Vietnam.  Although M's birth certificate does not list the father, or the father's name is not legible on any copy contained in the claims file, the appellant has submitted documentation pertaining to her divorce from the Veteran in 1980 which includes an acknowledgment of legitimation in which both the appellant and the Veteran swore that they were the natural parents of M.  This document and the divorce decree obligated the Veteran to pay child support for the benefit of M, and it appears that there would have been no ulterior motive for the Veteran's sworn affirmation to this effect.  The Board finds that these documents constitute credible evidence of the Veteran's paternity of M.  Moreover, they satisfy the requirement of 38 C.F.R. § 3.814 (c)(3) as the types of evidence specified in 38 C.F.R. §§ 3.209, 3.210 (2011) sufficient to establish that a person is the biological son or daughter of a Vietnam veteran.  There is no evidence to the contrary.

Further, the medical evidence of record demonstrates that M has been diagnosed with spina bifida.  Private medical records from Dr. S.L.W., dated in July 2008 and January 2009 reveal that, based on an examination, M has spina bifida.  A May 2009 note reveals that her spina bifida is congenital and is not spina bifida occulta.  

The Board acknowledges a VA examination report dated in September 2010.  The examiner was asked by the RO whether a diagnosis of spina bifida almost 30 years following M's birth can establish that she was born with spina bifida.  The examiner concluded that she could not answer this question without resort to speculation as there are no birth records to substantiate spina bifida at birth and as the Veteran was not available to obtain a history.  This also appears to be the basis of the RO's denial of the claim.  However, the legal requirements for establishing entitlement to a monetary allowance under 38 U.S.C.A. § 1805 do not include a showing that a claimant had spina bifida at birth.  The RO cited no such legal or regulatory requirement.  As set out above, the pertinent statute provides that VA "shall pay a monthly allowance under this section to any child of a Vietnam veteran for any disability resulting from spina bifida suffered by such child."  Similarly, 38 C.F.R. § 3.814(a) provides that "VA will pay a monthly monetary allowance under subchapter I of 38 U.S.C. chapter 18, based upon the level of disability determined under the provisions of paragraph (d) of that section, to or for a person who VA has determined is an individual suffering from spina bifida whose biological mother or father is or was a Vietnam veteran."  Thus, the law requires only that the child suffer from spina bifida, not that spina bifida must be present at birth or must be shown by specific testing at birth.  

The Board acknowledges that the title of Subchapter I of Chapter 18 of the U.S. Code is "Children of Vietnam Veterans Born with Spina Bifida" (emphasis added).  While presence from birth may indeed have been the intent of the drafters, they included no specific test or measure of presence from birth as a requirement for any benefit contained in that subchapter.  Indeed, each of the provisions under that subchapter - provisions dealing with health care and vocational training - mirror the language used in the section dealing with the monetary allowance.  They make such benefits available to a "a child of a Vietnam veteran who is suffering from spina bifida."  Likewise, the regulations provide no specific requirement for establishing the presence of spina bifida from birth.  The Board finds that, to the extent that it conflicts with the specific requirements set out above, the wording of the title of Subchapter I of Chapter 18 of the U.S. Code does not itself establish a substantive requirement of being born with spina bifida for any benefit contained therein.  

Moreover, even if the law and regulations did require a showing of spina bifida at birth, as S.L.W. found spina bifida to be congenital, this requirement appears to be met.  In contrast, the opinion of the VA examiner was essentially inconclusive and does not weigh against the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In sum, M is an individual suffering from spina bifida (not spina bifida occulta) whose father is a Vietnam veteran, and who was born after her father's service in Vietnam.  Thus, the criteria for a monetary allowance under 38 U.S.C.A. § 1805 are met.  


ORDER

A monetary allowance under 38 U.S.C.A. § 1805 is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


